In the Supreme Court of Georgia



                                      Decided:     July 27, 2015


 S15Y1099. IN THE MATTER OF TANYA YVETTE BROCKINGTON.

      PER CURIAM.

      This disciplinary matter is before the Court on a Notice of Discipline

seeking the disbarment of Tanya Yvette Brockington (State Bar No. 259287)

based on her abandonment of three clients. Brockington, who was admitted to

the Bar in the State of Georgia in 2010, lives and practices in Illinois; she is

currently under an interim suspension from this Court, In the Matter of

Brockington, S14Y0153 (Oct. 6, 2014). The State Bar of Georgia attempted to

serve Brockington personally at the address listed with the State Bar, but the

sheriff filed a return of service non est inventus. The State Bar then sought to

serve Brockington at a residence address, but the sheriff also filed a return of

service non est inventus from that attempt. The State Bar then properly served

Brockington by publication pursuant to Bar Rule 4-203.1 (b) (3) (ii).

Brockington failed to file a Notice of Rejection. Therefore, she is in default, has

waived her rights to an evidentiary hearing, and is subject to such discipline and
further proceedings as may be determined by this Court. See Bar Rule 4-208.1

(b).

       The facts, as deemed admitted by virtue of Brockington’s default, show

that, with regard to each matter,1 Brockington was retained to represent a client

in an immigration matter and was paid a retainer. Brockington did minimal

work for each client before abandoning the legal matters entrusted to her.

Thereafter she failed to respond to her clients’ telephone calls and failed to

refund any portion of the unearned fees. She also failed to respond to the

Notices of Investigation, as required by Bar Rule 4-204.3.

       Based on these facts, we agree that Brockington has violated Rules 1.2,

1.3, 1.4, 1.16 (d), and 9.3 of the Georgia Rules of Professional Conduct found

in Bar Rule 4-102 (d). The maximum sanction for a violation of Rules 1.2 and

1.3 is disbarment, and the maximum sanction for a violation of Rules 1.4, 1.16

(d), and 9.3 is a public reprimand. In aggravation of discipline, we note that

Brockington received a prior disciplinary sanction, In the Matter of

Brockington, 296 Ga. 438 (768 SE2d 458) (2015).



       1
           See State Disciplinary Board Docket Nos. 6714, 6715, and 6716.
                                        2
      Having reviewed the record, we conclude that disbarment is the

appropriate sanction in this matter. Accordingly, it is hereby ordered that the

name of Tanya Yvette Brockington be removed from the rolls of persons

authorized to practice law in the State of Georgia. Brockington is reminded of

her duties pursuant to Bar Rule 4-219 (c).

      Disbarred. All the Justices concur.




                                       3